Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee).
Regarding claim 1, Lee discloses a package component (Fig. 14, 100;¶59) for carrying at least one device package and an insulating layer thereon (Fig. 14, 185; ¶58 Polyimide), the package component comprising: a molding layer  (Fig. 14, 142; ¶59 Epoxy Resin) comprising a hardness greater than a hardness of the insulating layer that covers the at least one device package; a first redistribution structure (Fig. 14, 110; ¶59) and a second redistribution structure (Fig. 14, 150;59) disposed on two opposite sides of the molding layer (Fig. 14, 142; ¶59), wherein: the insulating layer, the first redistribution structure, and the molding layer have a same width, the first redistribution (Fig. 14, 110; ¶59) structure comprises a first side (bottom), a second side (top) opposite to the first side and connected to the molding layer (Fig. 14, 142; ¶59), and first conductive vias (Fig. 14, 116; ¶24) tapered along a direction from the second side toward the first side, and the second redistribution structure (Fig. 14, 150;59) comprises a first side (bottom), a second side (top) opposite to the first side and connected to the at least one device package (Fig. 14, 10; ¶59) and the insulating layer, and second conductive vias  (Fig. 14, 156; ¶46) tapered along a direction from the second side toward the first side; a semiconductor die (Fig. 14, 130; ¶59) embedded in the molding layer (Fig. 14, 142; ¶59) and electrically coupled to the at least one device package through the second redistribution structure (Fig. 14, 150; ¶59); and a through interlayer via (Fig. 14, 122; ¶59) penetrating through the molding layer (Fig. 14, 142; ¶59) to connect the first redistribution structure and the second redistribution structure, wherein the second side of the first redistribution structure is connected to the semiconductor die (Fig. 14, 130; ¶59), the molding layer (Fig. 14, 142; ¶59), and the through interlayer via (Fig. 14, 122; ¶59).

According to Kang (US 20200131396 A1; ¶60), epoxy resin encapsulant having a Young's modulus E of the epoxy resin may be within the range of 7-20 GPa. The Young's modulus of less than 7 GPa may make it difficult to procure mechanical stability from an external source; however, the Young's modulus exceeding 20 GPa may cause excessive warpage of a wafer, causing handling difficulties during the progress of a process. Accordingly, the Young's modulus E of the epoxy resin outside the above range may not be preferable. Li (US 20170103957 A1; ¶21) discloses a polyimide with a Young's Modulus or tensile modulus less than 4.0 GPa (gigapascals).
Therefore it would be obvious to one having ordinary skill in the art that the materials of Lee, polyimide and epoxy resin, have the claimed relative hardness.
 Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Yu et al. (US 20170194290 A1; Yu).
Regarding claim 2, Chen discloses the package component of claim 1, but is silent on wherein the semiconductor die comprises die connectors connected to the second redistribution structure, and a die attach film  is interposed between the semiconductor die and the first redistribution structure.  
	Yu discloses a package where a LOGIC semiconductor die (Fig. 2D, 102; ¶31)  comprises die connectors (Fig. 2D, 110; ¶32) for connecting to a second redistribution structure (Fig. 2G, 108A; ¶48), and a die attach film (Fig. 2G, 118; ¶38) is interposed between the semiconductor die and a first redistribution structure (Fig. 2G, 106; ¶48).  
. 
 Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Jee et al. (US 20200006242 A1; Jee).
Regarding claim 3, Lee discloses the package component of claim 1, but is silent on wherein the semiconductor die comprises a semiconductor substrate and a through semiconductor via penetrating through the semiconductor substrate to connect the first redistribution structure and the second redistribution structure.
 Jee discloses a logic semiconductor die between two RDL structures where the semiconductor die (Fig. 2, 110; ¶20) comprises a semiconductor substrate (Fig. 2, not labeled; ¶20) and a through semiconductor via (Fig. 2, 118; ¶31) penetrating through the semiconductor substrate to connect a first redistribution structure (Fig. 2, 140; ¶20) and a second redistribution structure (Fig. 2, 130; ¶20).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form through silicon vias through the logic chip for enabling multiple connections to other package components.
	Regarding claim 4, Lee in view of Jee discloses the package component of claim 3, wherein the semiconductor die (Fig. 14, 130; ¶59 Lee) further comprises a solder bump (Fig. 14, 134; ¶37 Lee) disposed between the through semiconductor via 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form through silicon vias through the logic chip for enabling multiple connections to other package components.
 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Wu et al. (US 20110291288 A1; Wu).
Regarding claim 5, Lee discloses the package component of claim 1, but is silent on wherein a plurality of the device packages disposed side by side is mounted on the second redistribution structure, and in a top view, the semiconductor die extends across a portion of the insulating layer between adjacent two of the device packages and partially covers the adjacent two of the device packages.  
Wu discloses a package system (Fig. 1, 100; ¶41) wherein a plurality of the device packages (Fig. 1, 120/130; ¶23) disposed side by side is mounted on a second redistribution structure (Fig. 1, 119; ¶32), and in a top view, a semiconductor die (Fig. 1, 113; ¶24)
Before the effective filing date in the invention it would have been obvious to one having ordinary skill in the art to have a plurality of device packages for forming a Three-dimensional integrated circuits (3D IC) capable of higher device density.
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Wu et al. (US 20110291288 A1; Wu), and further in view of  Shih et al. (20170365580 A1; Shih).
Regarding claim 6, Lee in view of Wu discloses the package component of claim 5, but is silent on wherein the semiconductor die is a bridge die, on and the adjacent two of the device packages are in electrical communication with each other through the semiconductor die and the second redistribution structure connected among the semiconductor die and the adjacent two of the device packages.  
Shih discloses a package system where the semiconductor die (Fig. 7, 13; ¶28-29) is a bridge die allowing electric communication through interconnect structure (Fig. 7, 133; ¶28-29) between two logic die. (Fig. 7, 11 and 12; ¶28-29).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the bridge connecting configuration of Shih for accessing different memory cells simultaneously at different addresses.
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Wu et al. (US 20110291288 A1; Wu), and further in view of  Shih et al. (20170365580 A1; Shih), and Chen et al. (US 20180204791 A1; Chen).
Regarding claim 7, Lee in view of Wu and Shih discloses the package component of claim 6, but is silent on further comprising: a passive device disposed aside the semiconductor die, embedded in a periphery of the molding layer, and electrically coupled to the device package through the second redistribution structure.  
 Chen discloses a passive (Fig. 7G, 502; ¶78,84  in accordance with 100 Chen ) device disposed aside a semiconductor die (Fig. 7G, 703; ¶78,84  in accordance with 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the passive device of Chen for providing additional routing capabilities.
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Yu et al. (20190131262 A1; Yu).
Regarding claim 8, Lee discloses the package component of claim 1,wherein the second redistribution structure comprises a dielectric layer, a warpage-control layer stacked on the dielectric layer, and a patterned conductive layer embedded in the dielectric layer and the warpage-control layer, but is silent on and a hardness of the warpage-control layer is greater than a hardness of the dielectric layer.  
Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and the warpage-control layer, and a hardness of the warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) is greater than a hardness of the dielectric layer.  (Fig. 1D, 314a; ¶22)
.
Claims 9-10, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin).
Regarding claim 9,  An electronic device, comprising: a first package component (Fig. 14, 10;¶59) comprising: a first insulating layer (Fig. 14, 142; ¶59 Epoxy Resin); a first redistribution structure (Fig. 14, 150; ¶59) and a second redistribution structure (Fig. 14, 110;59) disposed on opposing sides of the first insulating layer, wherein the second redistribution structure comprises a dielectric layer (Fig. 14, 112; ¶24)and a patterned conductive layer (Fig. 14, 114/116; ¶24) embedded in the dielectric layer (an RDL is at  least one dielectric layer with an embedded conductive layer); a semiconductor die (Fig. 14, 130; ¶59) laterally surrounded by the first insulating layer and electrically connected to the second redistribution structure (Fig. 14, 110;59); and a through interlayer via (Fig. 14, 122; ¶59) laterally covered by the first insulating layer and electrically connected to the first redistribution structure and the second redistribution structure; and a second package component (Fig. 14, 180; ¶59) stacked on the first package component (Fig. 14, 10;¶59) and comprising: a device package (Fig. 14, 20;¶59) disposed on the second redistribution structure of the first package component…, wherein the device package comprises electrical connectors (Fig. 14, 116 physically connected to solder joint; ¶24) extending into the dielectric layer of the second redistribution structure (Fig. 14, 110;59) to be in contact with the patterned conductive layer  (Fig. 14, 114/116; ¶24)of the 
Lee is silent on a device package  disposed on a second redistribution structure of a first package component and electrically coupled to the semiconductor die of the first package component, 
Lin discloses a device package  (Fig. 3E, A; ¶48) disposed on the second redistribution structure (Fig. 3E, 200; ¶51) of the first package component and electrically coupled to the semiconductor die  (Fig. 3E, 110B; ¶48) of the first package component,  (Fig. 3E, B; ¶48). 
Before the effective filing date it would have been obvious to one having ordinary skill in the art to electrically couple a device package to the semiconductor die for driving or controlling the package. 
Regarding claim 10,  Lee in view of Lin discloses the electronic device of claim 9, wherein the semiconductor die  (Fig. 14, 130; ¶59 Lee) of the first package component comprises die connectors  (Fig. 14, 132; ¶37 Lee) in contact with the second redistribution structure (Fig. 14, 110;59 Lee), and a die attach film (Fig. 14, 134; ¶37 
Regarding claim 15, Lee in view of Lin discloses the electronic device of claim 9, wherein the second redistribution structure (Fig. 14, 150; ¶59 Lee) comprises a first side connected to the semiconductor die  (Fig. 14, 130; ¶59 Lee), a second side connected to the device package (Fig. 14, 20;¶59 Lee), and a plurality of conductive vias  (Fig. 14, 156; ¶46 Lee) that are tapered along a direction from the second side toward the first side.
Regarding claim 21, Lee in view of Lin discloses the electronic device of claim 15, wherein the first redistribution structure (Fig. 14, 110;59 Lee) comprises: a first side (bottom); a second side (top) opposite to the first side, and the second side coupled to the through interlayer via (Fig. 14, 122; ¶59 Lee), the first insulating layer (Fig. 14, 142; ¶59 Epoxy Resin Lee), and the semiconductor die (Fig. 14, 130; ¶59 Lee); and conductive vias (Fig. 14, 116; ¶24 Lee) tapered along a direction from the second side of the first redistribution structure toward the first side of the first redistribution structure. 
	Regarding claim 16, Lee discloses a manufacturing method of an electronic device, comprising: forming a molding layer (Fig. 14, 142; ¶59 Epoxy Resin)  on a first redistribution structure (Fig. 14, 110; ¶59) to laterally cover a semiconductor die (Fig. 14, 130; ¶59)  and a through interlayer via (Fig. 14, 122; ¶59) that are formed on the first redistribution structure, wherein the first redistribution structure comprises: a first side (bottom), a second side (top) opposite to the first side and connected to the molding 
Lin discloses performing a singulation process  (Fig. 3D, ¶55) to cut through the insulating layer (Fig. 3E, 120a;¶54), the second redistribution structure  (Fig. 3E, 150a; ¶30) underlying the insulating layer, the molding layer  (Fig. 3E, 120b; ¶55) underlying the second redistribution structure, and the first redistribution structure (Fig. 3E, 200; ¶51) underlying the molding layer to form a coterminous sidewall.
Regarding claim 17, Lee in view of Lin discloses the manufacturing method of claim 16, further comprising: forming the first redistribution structure (Fig. 4, 110; ¶31 .
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin), and further in view of Chen et al. (US 20180204791 A1; Chen).
Regarding claim 18, Lee in view of Lin discloses the manufacturing method of claim 16, further comprising: attaching a backside of the semiconductor die to the first redistribution structure through a die attach film before forming the molding layer.
Chen discloses a packaging manufacturing method of attaching a backside of a semiconductor die (Fig. 7G, 703; ¶78,84)  to a first redistribution structure (Fig. 7C, 542; ¶84) through a die attach film (Fig. 7G, 522; ¶79) before forming a molding layer (Fig. 7G, 518; ¶62/77).  
Before the molding layer can be formed on the first rdl layer the die attach film is formed on the semiconductor die. (Figs. 7B-7C)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a die attach film on the die for making a strong connection.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin), and further in view of Jee et al. (US 20200006242 A1; Jee).
Regarding claim 19, Lee in view of Lin The manufacturing method of claim 16, further comprising: disposing the semiconductor die (Fig. 14, 130; ¶59 Lee) on the first redistribution structure (Fig. 14, 110;59 Lee)  before forming the molding layer (Fig. 14, 142; ¶59 Epoxy Resin Lee) by forming a connection comprising a solder material (Fig. 14, 134; ¶37 Lee) between the semiconductor die and the first redistribution structure, wherein the semiconductor die comprises a semiconductor substrate and a through semiconductor via formed in the semiconductor substrate and connected to the connection and the second redistribution structure.
	Jee discloses a logic semiconductor die between two RDL structures where the semiconductor die (Fig. 2, 110; ¶20) comprises a semiconductor substrate (Fig. 2, not labeled; ¶20) and a through semiconductor via (Fig. 2, 118; ¶31) penetrating through the semiconductor substrate to connect a first redistribution structure (Fig. 2, 140; ¶20) and a second redistribution structure (Fig. 2, 130; ¶20).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form through silicon vias through the logic chip for enabling multiple connections to other package components.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin), and further in view of Jee et al. (US 20200006242 A1; Jee).
Regarding claim 11,  Lee in view of Lin discloses the electronic device of claim 9, but is silent on  wherein the semiconductor die of the first package component comprises a semiconductor substrate and a through semiconductor via penetrating through the semiconductor substrate to connect the first redistribution structure and the second redistribution structure.  
Jee discloses a logic semiconductor die between two RDL structures where the semiconductor die (Fig. 2, 110; ¶20) comprises a semiconductor substrate (Fig. 2, not labeled; ¶20) and a through semiconductor via (Fig. 2, 118; ¶31) penetrating through the semiconductor substrate to connect a first redistribution structure (Fig. 2, 140; ¶20) and a second redistribution structure (Fig. 2, 130; ¶20).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form through silicon vias through the logic chip for enabling multiple connections to other package components.
Regarding claim 12,  Lee in view of Lin and Jee discloses the electronic device of claim 11, wherein the semiconductor die (Fig. 14, 130; ¶59 Lee) of the first package component further comprises a solder bump (Fig. 14, 134; ¶37 Lee) disposed between the through semiconductor via (Fig. 2, 118; ¶31 Jee) and the first redistribution structure  (Fig. 14, 110; ¶59 Lee) and laterally covered by the first insulating layer (Fig. 14, 142; ¶59 Lee).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form through silicon vias through the logic chip for enabling multiple connections to other package components.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin).
Regarding claim 13, Lee in view of Lin discloses the electronic device of claim 9, but is silent on  wherein a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component.  
	Mu discloses adding filler (Fig. 3, 20a/20b/20c; ¶54) of different particle size to a dielectric layer (Fig. 3, 2; ¶54) control the Young’s modulus (rigidity). The filler having the lower particle size causes less rigidity. While the filler with the larger particle size causes a larger rigidity.
	Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component for further differentiating the relative rigidity between layers where one layer is less rigid according to the degree of the particle size difference.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin), and further in view of Yu et al. (20190131262 A1; Yu).
	Regarding claim 14, Lee in view of Lin discloses the electronic device of claim 9, but is silent on  wherein the second redistribution structure of the first package 
	Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and the warpage-control layer, and a hardness of the warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) is greater than a hardness of the dielectric layer.  (Fig. 1D, 314a; ¶22)
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make a RDL layer using the configuration of Yu alleviate or block the stress from lower RDL layers.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Lin et al. (US 20160343685 A1; Lin), and further in view of Hu et al. (US 20190148342 A1; Hu).
Regarding claim 22, Lee in view of Lin discloses the electronic device of claim 9, but is silent on wherein: the second package component comprises a support ring disposed on the second redistribution structure and embedded in the second insulating layer, the device package is surrounded by the support ring, and the support ring is electrically floating in the second package.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the support ring of Hu for supporting the functionality of the package by preventing electrical interference.
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming a through hole in the semiconductor substrate of the semiconductor die to accessibly expose at least a portion of the connection after forming the molding layer; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816